   2:20-cv-01344-BHH      Date Filed 04/08/20   Entry Number 3-2   Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION
                                 IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20- cv-01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)

            ORDER APPOINTING SUBSTITUTE CUSTODIAN OF VESSEL

        Plaintiff   in   the   above-captioned      action,    having   filed    a

Verified Complaint and having moved for issuance of process under

Rules B and C of the Supplemental Admiralty Rules for arrest and

attachment of the Defendant vessel, and this Court having considered

the Verified Complaint and the Affidavit of Substitute Custodian;

it is

        HEREBY ORDERED, that Carver Maritime, LLC is hereby appointed

Substitute Custodian for the Defendant vessel; and it is

        FURTHER ORDERED that Substitute Custodian promptly accept

custody of the vessel after arrest and attachment of the vessel;

and it is



                                        1
    2:20-cv-01344-BHH    Date Filed 04/08/20      Entry Number 3-2       Page 2 of 4




     FURTHER ORDERED that upon arrest of the vessel the owner,

master, ranking officer, or other person in charge of the vessel

shall surrender the vessel’s official certificate of documentation

to Substitute Custodian; and it is

     FURTHER      ORDERED    that     Substitute       Custodian         provide       all

reasonable and necessary care and supervision of said vessel during

the arrest to prevent her removal from the District of South Carolina

and to keep her safe; and it is
     FURTHER ORDERED that, during custody of the vessel, Plaintiff

shall advance funds to maintain the following insurance coverages

through the U.S. Marshal's policies, which are pre-approved to be

in custodia legis expenses:

                   (1) Legal liability port risk hull and machinery

(including P & I), naming the United States of America and the

United   States    Marshal    Service       as   assureds    in      the    amount     of

$1,000,000 for each risk covered; and

                   (2) Legal liability port risk hull and machinery

(including P & I), naming the Substitute Custodian as an assured in

the amount of $1,000,000 for each risk covered; and it is

     FURTHER      ORDERED,    that,    from      transfer    of    custody      to     the

Substitute   Custodian       until    further     order     of    this     Court,      the

Substitute Custodian shall have full responsibility for custody of

said vessel and shall have full authority to maintain, protect, and

care for said vessel, including but not limited to the authority to

operate engines, machinery, and equipment whether aboard or ashore,

to eject the master, crew, or others from the vessel, to order


                                        2
   2:20-cv-01344-BHH   Date Filed 04/08/20   Entry Number 3-2   Page 3 of 4




changes in the loading or discharge of cargo, to order shifting or

towage of the vessel to any other berth, anchorage, or dry storage

within the District of South Carolina, to order supplies, stores,

bunkers, water, tugs, or other necessaries for the vessel, and to

seek the assistance of law enforcement authorities in carrying out

his duties hereunder; and it is

     FURTHER ORDERED, that until further order of this Court the

Substitute Custodian has the rights and responsibilities of a lawful
sole owner of the vessel, entitled to sole possession, use, and

control of vessel as against all others; and it is

     FURTHER ORDERED, that all persons shall respect the Substitute

Custodian's rights to sole possession, use, and control of the

vessel and shall refrain from any interference with Substitute

Custodian's rights to sole possession, use, and control of the

vessel. Persons with objections, complaints, or concerns about

Substitute Custodian's possession, use, and control of the vessel

and persons with conflicting rights or claims shall be afforded a

prompt hearing before a judge of this court upon written motion and

notice which shall be served upon all interested parties; and it is

     FURTHER ORDERED, that all law enforcement authorities shall

aid and assist Substitute Custodian in gaining and maintaining

complete possession and control of the vessel; and it is

     FURTHER ORDERED, that the Substitute Custodian's fees for said

services during such custody, shall be $800.00, plus reasonable

expenses for dockage, guard service, all other expenses directly

related to said custody. Said fees and costs shall be paid as in


                                     3
   2:20-cv-01344-BHH   Date Filed 04/08/20    Entry Number 3-2     Page 4 of 4




custodia   legis   costs   upon   sale   or    release   of      the   vessel    or

termination of the litigation; and it is

     FURTHER ORDERED, that Substitute Custodian shall indemnify,

defend, and hold harmless the U.S. Marshals Service with respect to

any vicarious liability because of damage to or from vessel during

Substitute Custodian's custody of vessels.

     SO ORDERED at _______________, South Carolina.


                                   ____________________________
                                   UNITED STATES DISTRICT JUDGE




                                     4
